Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of species (E epitope of HA; addition of a glycosylation site; amino acid substitution; polypeptide) in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Claims 11, 12, 14-22, 24-30 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 5/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



3. Claims 11, 12, 14-22, 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 11 as filed 5/23/2019. Claims 12, 14-22, 24 depend on this claim.
As to claim 1, first, the claim recites “said antibody”. There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 1, it is not clear how the composition comprises epitopes (immunodominant and subdominant). It is not clear whether the epitopes are included as isolated peptides, or part of some other embodiment or embodiments. It is not clear what the embodiment being administered is, if the epitopes are separate or on one product. It is not clear how merely epitopes can be administered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


See claims 11, 12, 14-22, 24-30 as filed 5/23/2019.
See also the 35 U.S.C. 112(b) rejection above.
Each of the claims is drawn, inherently or explicitly, to compositions comprising a dampened immunodampened epitope and an immunogenic subdominant epitope, which generate immune response reactive with more than two serotypes of influenza virus. Thus, the claims are drawn to compositions comprising or methods of using a genus of multiple or a combination of epitopes or a genus of compositions comprising dampened immunodominant epitope and an immunogenic subdominant epitope, which generate immune response reactive with more than two serotypes of influenza virus. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the application teaches: recitation to VLP expressing a immunodampened immunodominant epitope [0029]; immunodampened antigens [0071]; immunogen administered concurrently or sequentially with a second influenza immunogenic composition [0095]; Example 1 teaching eight immune dampened and refocused hemagglutinin genes [0135]; immunization of mice [0143]; immunization of other animals [0149]. 
However, the application does not teach a representative number of examples of the method or composition as claimed, or a representative number of embodiments within the breadth of the claims, including examples of dampened immunodominant epitopes beyond hemagglutinin genes or subdominant epitopes. Further, there is no apparent common structure to the different embodiments or epitopes that distinguishes the immunodominant epitopes and subdominant epitopes reactive with more than two serotypes of influenza virus from those that are not. There is therefore a high level of uncertainty as to which compositions, embodiments and epitopes fall within the scope of the indicated genus.
The prior art still teaches uncertainty as to use of immune refocusing technology. For example, Nara et al. (“How Can Vaccines Against Influenza and Other Viral Diseases Be Made More Effective,” PLoS Biology 8(12): e1000571 (2010))(cited in applicant’s IDS submitted 5/23/2019)  teaches: immune refocusing (Figure 1); it may be possible to recruit the B and T cell repertoires of vaccine induced antibodies away from “pathogen-evolved” immunodominant deceptive epitopes to more conserved epitopes; more studies are needed (p. 4). Tobin et al. (“Deceptive imprinting and immune refocusing in vaccine design,” Vaccine 26: 6189-6199 (2008))(cited in applicant’s IDS submitted 5/23/2019) teaches: hemagglutinin glycoprotein (HA) may be a viable platform for the development of immune refocusing subunit vaccines; the results suggest that immune refocusing the HA subunit may lead to an effective vaccine (p. 6196); rather than focusing on stimulating binding antibodies or strain-restricted antibodies, vaccinologists are now concentrating on improving the quality of immune response by rational design of the antigen (p. 6198). Further, Padlan et al. (“Designing vaccines against constantly mutating pathogens,” Manila Bulletin (2006))(cited in applicant’s IDS submitted 5/23/2019) teaches: strategy for designing vaccines, which I call “de-antigenization of immunodominant epitopes,” can be used against other constantly mutating pathogens; our group … is exploring these possibilities (p. 1). Thus, the state of the art clearly demonstrates that much work remains.
In view of the fact that the examples provided do not demonstrate possession of the claimed method, compositions, embodiments or epitopes, and that the application has identified no structures correlating thereto, there is insufficient written description support for the indicated genus of compositions, embodiments and epitopes, and therefore for the methods of using them. 
In the present case, applicant has identified compositions, embodiments and epitopes useful in the claimed methods only by function: the ability to generate immune response reactive with more than two serotypes of influenza virus.
However, while the application identifies some dampened HA epitopes, it does not identify a representative sample or number of methods, compositions, embodiments or epitopes that are reactive with more than two serotypes as instantly claimed. Thus, the application does not identify species clearly within the claimed genus. 
Nor does the application provide a specific structure of the compositions, embodiments or epitopes within the genus that correlate with the required function. Because there is no identification of structures common to such compositions, embodiments or epitopes, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of compositions, embodiments or epitopes through identification of a structure and function. While all of the embodiments are required to have a dampened immunodominant epitope and immunogenic subdominant epitope for generating immune response reactive with more than two serotypes of influenza virus, this is not alone sufficient structure to correlate with the function. This is because the mere presence of an immunogenic epitope does not demonstrate that a composition comprising a dampened immunodominant epitope and an immunogenic subdominant epitope would be reactive with more than two serotypes of influenza virus. 
For the reasons above, and in view of the uncertainty as to which compositions, embodiments or epitopes generate an immune response reactive with more than two serotypes of influenza virus, the application has not provided sufficient written description support for the use of the genus of compositions and epitopes identified in claim 11. The application therefore fails to provide adequate support for methods of using this genus of compositions, embodiments and epitopes.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Lin et al. (WO2011091376A2)(See PTO-892: Notice of References Cited) teaches: immune refocused HA antigens; recombinant viruses [0051]; polynucleotide of interest encoding and expressing one or more immunodampened epitopes [0079].
B. Sesterhenn et al. (“Boosting subdominant neutralizing antibody responses with a computationally designed epitope-focused aimmunogen,” PLoS Biology 17(2): e3000164 (2019))(See PTO-892: Notice of References Cited) teaches: RSV neutralization epitope that elicits superior epitope specific response; epitope focused immunogens can boost subdominant neutralizing antibody responses in vivo (abstract); steering preexisting antibody responses away from immunodominant, variable epitopes and towards subdominant epitopes that confer broad and potent neutralization (2/27).
C. Sesterhenn et al. “Structure-based immunogen design – leading the way to the new age of precision vaccines,” Current Opinion in Structural Biology 51: 163-169 (2018))(hereinafter “Sesterhenn et al.-2”)(See PTO-892: Notice of References Cited) teaches: four structure-based immunogen design approaches that aim to elicit focused antibody responses: (I) silencing non-neutralizing epitopes; (II) conformational stabilization; (III) germline targeting; (IV) epitope scaffolding (p. 163).
6. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648